Exhibit 10.74

﻿

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, entered into on March 29, 2018 and effective as of March
26, 2018 (the “Effective Date”), between Monro, Inc. (the “Company”) and Matthew
E. Naylor (the “Executive”).

WHEREAS, the Company and the Executive wish for the Executive to be employed by
the Company upon the terms and conditions as set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Employment and Duties.

1.1    Employment by the Company.  The Company hereby agrees to employ the
Executive for the Term (as herein defined), to render exclusive and full-time
services in the capacity of Chief Operating Officer of the Company, subject to
the control and direction of the Company’s Chief Executive Officer (the “CEO”)
and its Board of Directors (the “Board”).

1.2    Duties/Authority.  During the Term, the Executive shall have
responsibility for the conduct and general supervision of, as well as control
over, all aspects of the operations of the Company, in each case subject to the
control and direction of the CEO and the Board.  The Executive’s duties
hereunder during the Term shall be consistent with the duties, responsibilities
and authority generally incident to the position of Chief Operating Officer and
such other reasonably related duties as may be assigned to him from time to time
by the CEO or the Board.

2.    Term and Principal Place of Employment.  The term of this Agreement shall
commence on the Effective Date and end on March 31, 2021 (the “Term”), unless
sooner terminated as provided herein.  As of the Effective Date, the Executive’s
principal place of employment shall be at the Company’s store support center
based in Rochester, N.Y., subject to customary travel. 

3.    Compensation.

3.1    Salary.  As consideration for services rendered, the Company shall pay
the Executive a salary of $350,000 per annum (the “Base Salary”), payable not
less frequently than monthly. The Executive’s Base Salary will be reviewed
annually by the Compensation Committee of the Board (the “Committee”) and may be
increased (but not decreased without the Executive’s consent) to reflect the
Executive’s performance and responsibilities.

3.2    Annual Bonus.  Pursuant to the Company’s bonus plan (the “Bonus Plan”),
the Company shall pay the Executive, within 120 days of its fiscal year-end, a
bonus in respect of each prior fiscal year during the Term (beginning with the
fiscal year ending in March 2019), of 45% of the Base Salary if the Company
achieves its performance targets set by the Committee with respect to such
fiscal year, increased up to a maximum of 112.5% of the





--------------------------------------------------------------------------------

 



Base Salary if the Company exceeds such performance targets by amounts to be
determined by the Committee (the “Annual Bonus”).  If this Agreement terminates
other than at the end of a fiscal year either: (i) upon the expiration of the
Term; or (ii) pursuant to Section 4, and the Executive is entitled to a pro rata
bonus for such partial fiscal year pursuant to Section 5 or Section 6 hereof,
such pro rata bonus shall be equal to the bonus the Executive would have
received under the Bonus Plan, based on the Company’s actual performance during
such fiscal year, had he been employed by the Company for the entire fiscal
year, multiplied by a fraction, the numerator of which shall be the number of
days during such fiscal year he was so employed and the denominator of which
shall be the number of days in such fiscal year (the “Pro Rata Bonus”).  The
Executive may be entitled to the Annual Bonus for the fiscal year prior to the
fiscal year in which the Executive’s employment is terminated, to the extent not
yet paid (the “Preceding Bonus”).  The Executive shall be entitled to receive
the Preceding Bonus and/or the Pro Rata Bonus, as applicable: (a) at the same
time the annual bonuses for the same periods are paid to other senior executives
of the Company; and (b) only to the extent the Board or the Committee determines
to pay such bonus to the other senior executives of the Company.  The Annual
Bonus shall, in all respects, be subject to the terms of the Bonus Plan. 

3.3    Equity Awards.

(A)    Standard Option Grant.  Subject to the Executive’s commencement of
employment with the Company, the Committee has approved the grant to the
Executive of an option to purchase 44,000 shares of the Company’s Common Stock
(the “Option”) under the terms of the 2007 Stock Incentive Plan (as amended and
including any successor stock incentive plan thereto, the “Plan”).  The Option
shall be subject to the Company’s standard form of nonqualified option grant
agreement and shall have an exercise price per share equal to the fair market
value of one share of the Company’s Common Stock on the date of grant, as
determined in accordance with the Plan, and shall have a five-year term.  The
date of grant of the Option shall be the date on which the Executive commences
employment with the Company.  Subject to the Executive’s continued employment
with the Company, except as provided below or in the Plan in connection with a
Change in Control, the Option shall become exercisable with respect to the
shares of Common Stock in accordance with the following schedule:

﻿

﻿

Vesting Date

  

Amount Exercisable

﻿

 

 

 

﻿

1st Anniversary of the Date of Grant

 

33%

﻿

 

 

 

﻿

2nd Anniversary of the Date of Grant

 

67%

﻿

 

 

 

﻿

3rd Anniversary of the Date of Grant

 

100%

﻿

(B)    Restricted Stock Unit Grant.  Subject to the Executive’s commencement of
employment with the Company, the Committee has approved the grant to the
Executive of restricted stock units for that number of shares of the Company’s
Common Stock with a value of $470,000 (the “RSUs”) under the terms of the
Plan.  The number of RSUs will be calculated by dividing the $470,000 value by
the Company’s closing share price on the Executive’s first day of
employment.  The RSUs shall be subject to the Company’s standard form of
restricted stock unit





 

2

--------------------------------------------------------------------------------

 



grant agreement.  The date of grant of the RSUs shall be the date on which the
Executive commences employment with the Company.  The RSUs shall have dividend
equivalent rights with payment based on the vesting of the RSUs on which they
were paid.  Subject to the Executive’s continued employment with the Company,
except as provided below or in the Plan with respect to a Change in Control, the
RSUs shall vest in accordance with the following schedule:

﻿

﻿

Vesting Date

  

Portion of RSUs Vested

 

 

 

 

﻿

1st Anniversary of the Date of the Award

 

33%

 

 

 

 

﻿

2nd Anniversary of the Date of the Award

 

67%

 

 

 

 

﻿

3rd Anniversary of the Date of the Award

 

100%

﻿

(C)    Both the Option and the RSUs (collectively, together with any other
equity grants made to the Executive, the “Equity Awards”) will permit (i)
broker-assisted cashless/net exercise, if applicable, and (ii) net withholding
for taxes to the extent permitted by law.

3.4    Participation in Employee Benefit Plans.  The Executive shall be
permitted during the Term, if and to the extent eligible, to participate in any
group life, hospitalization or disability insurance plan, health program, or any
pension plan or similar benefit plan of the Company, which is available
generally to other senior executives of the Company. 

3.5    Expenses.  Subject to such policies generally applicable to senior
executives of the Company, as may from time to time be established by the Board,
the Company shall pay or reimburse the Executive for all reasonable expenses
(including travel expenses) actually incurred or paid by the Executive during
the Term in the performance of the Executive’s services under this Agreement
(“Expenses”) upon presentation of expense statements or vouchers or such other
supporting information as it may require.  In addition, the Company shall
reimburse the Executive (i) (a) for the expense of temporary housing in the
Rochester, New York-area (facilitated by the Company’s relocation company), (b)
$150 per week meal allowance and (c) the expense for temporary storage of
Executive’s household goods, all for up to ninety (90) days from the Effective
Date; (ii) for certain costs related to the sale of his home in Florida and the
purchase of a home in the Rochester, NY-area, including the realtor’s commission
on the sale of his home in Florida (up to a maximum of 6%), reasonable
attorney’s fees incurred on the respective sale and purchase of his homes, as
well as for N.Y. Mortgage Tax and bank fees incurred in connection with
Executive’s purchase of a home in Rochester, NY (total reimbursement for such
costs under this subsection (ii) shall not exceed $50,000 and will not include
reimbursement for points or the buying down of mortgage financing rates); and
(iii) for the reasonable costs of moving his household goods and up to two (2)
vehicles from Florida to the Rochester, New York-area, which reimbursements
under (i) and (ii) shall be on a tax neutral basis to the Executive.    

3.6    Vacation.  During the Term, the Executive shall be entitled to four (4)
weeks’ vacation annually (10 days awarded in April each year of the Term and 10
days awarded in October), but in no event less than other senior executives of
the Company. 





 

3

--------------------------------------------------------------------------------

 



3.7    Additional Benefits.  During the Term, the Executive shall be entitled to
the use of an automobile comparable to that provided to other senior executives
in connection with the rendering of services to the Company pursuant to this
Agreement, together with reimbursement for all gas, maintenance, insurance and
repairs required by reason of his use of such vehicle.    

3.8    Controlling Document.  To the extent there is any inconsistency between
the terms of this Agreement and the terms of any plan or program under which
compensation or benefits are provided hereunder, this Agreement shall
control.  Otherwise, the Executive shall be subject to the terms, conditions and
provisions of the Company’s plans and programs, as applicable. 

4.    Termination or Removal from Duties.

4.1    Termination Upon Death.  This Agreement shall terminate automatically
upon the Executive’s death.

4.2    Removal from Position Upon Disability.  If during the Term, as a result
of a physical or mental incapacity or infirmity, the Executive is unable to
perform the essential functions of his job with or without reasonable
accommodation for a period or periods aggregating 90 days during any 12-month
period, the Executive shall be deemed disabled (his “Disability”) and the
Company, by written notice to the Executive, shall have the right to remove him
from his position.  The Executive’s status as an inactive employee of the
Company shall continue after such removal for the period of time that his
Disability continues.  However, the Company shall have no obligation to
reinstate or otherwise continue the Executive’s employment if he should recover
from his Disability and any such termination shall not constitute a termination
without Cause or without Good Reason (as herein defined).  The existence of his
Disability shall be determined by a reputable, licensed physician selected by
the Company in good faith, whose determination shall be final and binding on the
parties.

4.3    Termination for Cause.  The Company may at any time, by written notice to
the Executive, terminate the Executive’s employment hereunder for Cause.  For
purposes hereof, the term “Cause” shall mean:  (A) the Executive’s conviction of
or pleading guilty or no contest to a felony; (B) failure or refusal of the
Executive in any material respect (i) to perform the duties of his employment or
to follow the lawful and proper directives of the CEO or the Board, provided
such duties or directives are consistent with this Agreement and such duties or
directives have been given to the Executive in writing, or (ii) to comply with
the reasonable and substantial written policies, practices, standards or
regulations of the Company (so long as same are not inconsistent with this
Agreement) as may be established from time to time, if such failure or refusal
under either clause (i) or clause (ii) continues uncured for a period of ten
days after written notice thereof, specifying the nature of such failure or
refusal and requesting that it be cured, is given by the Company to the
Executive; (C) any willful or intentional act of the Executive committed for the
purpose, or having the reasonably foreseeable effect, of injuring the Company,
its business or reputation or of improperly or unlawfully converting for the
Executive’s own personal benefit any property of the Company; or (D) any
violation or breach of the provisions of Section 7 of this Agreement.





 

4

--------------------------------------------------------------------------------

 



4.4    Termination without Cause.  The Company may terminate the Executive’s
employment without Cause at any time. 

4.5    Termination with or without Good Reason.  With 45 days’ prior written
notice to the Company, this Agreement and the Executive’s employment hereunder
may be terminated by the Executive with or without Good Reason.  For purposes of
this Agreement, “Good Reason” means if the Executive is able to document, to the
reasonable satisfaction of the Company’s outside counsel, that the reason for
such resignation is as a direct result of either: (i) the Company’s material
breach of this Agreement; or (ii) the Board or the CEO requiring the Executive
to act, or omit to act, in a way that the Executive reasonably believes is
illegal; provided, however, that a termination by the Executive for Good Reason
pursuant to (i) or (ii) shall be effective only if, within 30 days following the
delivery of written notice of a termination for Good Reason by Executive to the
Company, the Company has failed to cure the circumstances giving rise to the
Good Reason.  The written notice of termination for Good Reason must specify in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, if
applicable.

Any resignation or termination pursuant to the terms of this Section shall not
constitute a breach of this Agreement by either party.

5.    Rights and Obligations of the Company and the Executive Upon Termination,
or Removal.  Other provisions of this Agreement notwithstanding, and except as
otherwise provided by Section 6 hereof, upon the occurrence of an event
described in Section 4, the parties shall have the following rights and
obligations: 

5.1    Death.  If the Executive’s employment is terminated during the Term by
reason of the Executive’s death, the Company shall pay the Executive’s estate in
one lump sum amount: (A) the lesser of (i) one year’s Base Salary (as in effect
as of the date of termination), or (ii) the amount of Base Salary that would
have been payable to the Executive from the date of death through the end of the
Term, payable on the six-month anniversary of the date of the Executive’s death;
plus (B) any Preceding and/or Pro Rata Bonus to which the Executive is entitled,
which shall be paid in accordance with Section 3.2.

5.2    Disability.

(A)    If the Executive is removed from his position during the Term because of
a Disability, the Executive, for the period of time during which his Disability
continues, may continue to participate in certain of the employee benefit plans
in which he participated immediately prior to his removal.  These benefits would
include participation in, as applicable and to the extent defined in the
Company’s applicable plans, group life, medical/dental and disability insurance
plans, each at the same ratio of employer/employee contribution as applicable to
the Executive immediately prior to his removal; and, thereafter, at the same
ratio of employer/employee contribution as then-applicable to other
executive-level employees in the Company.  In addition, the Executive shall be
entitled to compensation and benefits accrued through the date of his removal
from his duties, including any amounts payable to the Executive under any
Company profit sharing or other employee benefit plan up to the date of removal,
to the extent permitted under the terms of such plan.  For avoidance of doubt,
the payment of any





 

5

--------------------------------------------------------------------------------

 



bonus to which the Executive may be entitled for the period of time up to the
date of his removal pursuant to Section 4.2 hereof, would be paid pursuant to
Section 5.2(B), below.  However, the Executive’s rights to bonuses and fringe
benefits accruing after his removal, if any, shall cease upon such removal;
provided, however, that nothing contained in this Agreement is intended to limit
or otherwise restrict the availability of any benefits to the Executive required
to be provided pursuant to Section 4980B of the Code. 

(B)    If the Executive is removed from his position during the Term because of
a Disability, the Executive shall be entitled to payments equal to: (i) the
lesser of (a) one year’s Base Salary (as in effect as of the date of removal),
or (b) the amount of Base Salary that would have been payable to the Executive
from the date of removal through the end of the Term, either (a) or (b) payable
as follows, (x) a lump sum payment six months following such removal equal to
the lesser of (1) six months of Base Salary or (2) Base Salary for the remainder
of the Term and (y), if applicable, following such six month period, continued
payment of Base Salary (payable in accordance with the Company’s payroll
practice) for the lesser of six months or the remainder of the Term; plus (ii) 
any Preceding and/or Pro Rata Bonus to which the Executive is entitled (payable
not less than six months following such removal from his position; but otherwise
in accordance with Section 3.2).

5.3    Termination for Cause or without Good Reason.  If the Executive’s
employment shall be terminated during the Term (A) by the Company for Cause, or
(B) by the Executive without Good Reason, the Company shall pay to the Executive
his Base Salary through the date of termination at the rate then in effect and
shall reimburse the Executive for any Expenses incurred but not yet paid and
shall have no further obligations to the Executive under this Agreement.

5.4    Termination without Cause or with Good Reason.  If the Executive’s
employment is terminated during the Term (A) by the Company without Cause, or
(B) by the Executive with Good Reason, the Company shall pay (unless otherwise
noted, in the normal course) to the Executive or provide the following amounts
or benefits:

(i)    to the extent not yet paid, the Executive’s Base Salary through the date
of termination at the rate in effect on the date of termination;

(ii)    one year’s Base Salary (as in effect as of the date of termination),
payable as follows, (x) a lump sum payment six months following such termination
equal to six months of Base Salary and (y) following such six month period,
continued payment of Base Salary (payable in accordance with the Company’s
payroll practice) for the remaining six months;

(iii)    payment of the Preceding and/or Pro Rata Bonus to which the Executive
is entitled, payable no earlier than six months following such termination of
employment, but otherwise in accordance with Section 3.2; and

(iv)    any and all Equity Awards that have been granted to the Executive (that
have neither expired nor, in the case of stock options, been previously
exercised by the Executive) through the termination date shall be deemed fully
vested on such termination date





 

6

--------------------------------------------------------------------------------

 



and, in the case of stock options, exercisable for a period of 90 days following
such date (but, in no case, beyond each such stock option’s specified expiration
date), all in accordance with the other terms of any such plan or grant.

All payments to be provided to the Executive under this Section 5.4 shall be
subject to the Executive’s (x) compliance with the restrictions in Section 7 and
(y) execution, within 60 days of the Executive’s termination, of a general
release and waiver of claims against the Company, its officers, directors,
employees and agents from any and all liability arising from the Executive’s
employment relationship with the Company (which release will include an
agreement between both parties not to disparage the other) that is not revoked.

6.    Change in Control.    

6.1    In the event of the occurrence of a Change in Control of the Company, the
Executive shall remain employed by the Company, pursuant to the terms and
conditions of this Agreement.  If, within two years after the Change in Control,
(A) the Executive’s employment is terminated without Cause or (B) the Executive
resigns following:

(i)    a material diminution in his duties as set forth in Section 1.2 of this
Agreement; or

(ii)    in the case of the sale of the Company, the Executive either: (a) is not
offered a comparable position by the buyer; or (b) is required by the buyer to
be based anywhere beyond 50 miles from the Company’s current offices in
Rochester, New York (except for required travel on Company business to an extent
substantially consistent with that preceding the Change in Control), (either (i)
or (ii), a “Resignation for Good Cause”), then the Executive shall be entitled
to the benefits described in Section 6.2.

6.2    Upon a termination without Cause in a Change in Control or a Resignation
for Good Cause described in Section 6.1 during the Term, the Executive will
receive in one lump sum amount, unless otherwise noted:

(A)    to the extent not yet paid, the Executive’s Base Salary through the date
of termination at the rate in effect on the date of termination;

(B)    two year’s Base Salary (as in effect as of the date of such termination
or resignation), payable as follows, (x) a lump sum payment six months following
such termination or resignation equal to six months of Base Salary and (y)
following such six month period, continued payment of Base Salary (payable in
accordance with the Company’s payroll practice) for the remaining 18 months;

(C)    payment of the Preceding and/or Pro Rata Bonus to which the Executive is
entitled, payable not less than six months following such termination of
employment, but otherwise in accordance with Section 3.2; and

(D)    any and all Equity Awards that have been granted to the Executive (that
have neither expired nor, in the case of stock options, been previously
exercised by the Executive) through the termination date shall be deemed fully
vested on such termination





 

7

--------------------------------------------------------------------------------

 



date and, in the case of stock options, exercisable for a period of 90 days
following such date (but, in no case, beyond each such stock option’s specified
expiration date), all in accordance with the other terms of any such plan or
grant.

All payments to be provided to the Executive under this Section shall be subject
to the Executive’s (x) compliance with the restrictions in Section 7 and (y)
execution, within 60 days of the Executive’s termination, of a general release
and waiver of claims against the Company, its officers, directors, employees and
agents from any and all liability arising from the Executive’s employment
relationship with the Company (which release will include an agreement between
both parties not to disparage the other) that is not revoked.

6.3    For purposes of this Agreement, a “Change in Control” shall mean any of
the following: (A) any person who is not an “affiliate” (as defined in Rule
12b-2 under the Securities Exchange Act of 1934, as amended) of the Company as
of the date of this Agreement becomes the beneficial owner, directly or
indirectly, of 50% or more of the combined voting power of the then outstanding
securities of the Company except pursuant to a public offering of securities of
the Company; (B) the sale of the Company substantially as an entity (whether by
sale of stock, sale of assets, merger, consolidation, or otherwise) to a person
who is not an affiliate of the Company as of the date of this Agreement; or (C)
there occurs a merger, consolidation or other reorganization of the Company with
a person who is not an affiliate of the Company as of the date of this
Agreement, and in which shareholders of the Company immediately preceding the
merger hold less than 50% (the voting and consent rights of Class C Preferred
Stock shall be disregarded in this calculation) of the combined voting power for
the election of directors of the Company immediately following the merger.  For
purposes of this Section 6.3, the term “person” shall include a legal entity, as
well as an individual.  A Change in Control shall not be deemed to occur because
of the sale or conversion of any or all of Class C Preferred Stock of the
Company unless there is a simultaneous change described in clauses (A), (B) or
(C) of the preceding sentence. 

7.    Confidentiality and Covenant against Competition.

7.1    Non-Disclosure. 

(A)    The Executive shall forever hold in a fiduciary capacity for the benefit
of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its affiliated companies and
which shall not be public knowledge (other than as a result of a breach of this
Section 7.1 by the Executive).  The Executive shall not, without the prior
written consent of the Company or except as required by law or in a judicial or
administrative proceeding with subpoena powers, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. 

(B)    Notwithstanding the foregoing, nothing in this Agreement shall
(i) prohibit the Executive from making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and





 

8

--------------------------------------------------------------------------------

 



rules promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of state or federal law or regulation, or (ii) require
notification or prior approval by the Company of any reporting described in
clause (i).

(C)    Pursuant to The Defend Trade Secrets Act (18 USC § 1833(b)), the
Executive may not be held criminally or civilly liable under any federal or
state trade secret law for disclosure of a trade secret: (i) made in confidence
to a government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law; and/or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Additionally, the Executive, if
suing the Company for retaliation based on the reporting of a suspected
violation of law, may disclose a trade secret to his attorney and use the trade
secret information in the court proceeding, so long as any document containing
the trade secret is filed under seal and the Executive does not disclose the
trade secret except pursuant to court order.

7.2    Non-Competition.  The Executive will not, during the period of the
Executive’s employment with the Company, and for a period of two years
thereafter, directly or indirectly, (a) engage in (as a principal, partner,
director, officer, stockholder (except as permitted below), agent, employee,
consultant or otherwise); or (b) be financially interested in, any entity
materially engaged in any portion of the business of the Company within the
territory served, or contemplated to be entered, by the Company on the date of
such termination of employment.  Nothing contained herein shall prevent the
Executive from owning beneficially or of record not more than five percent of
the outstanding equity securities of any entity whose equity securities are
registered under the Securities Act of 1933, as amended, or are listed for
trading on any recognizable United States or foreign stock exchange or
market.  The business of the Company shall be defined to include the automotive
repair/maintenance services and related activities, as well as the sale and
service of tires and related accessories, each of which shall be deemed a
portion of the business. 

7.3    Non-Solicitation of Employees.  The Executive will not, during the period
of the Executive’s employment with the Company, and for a period of one year
after the termination of the Executive’s employment with the Company for any
reason, directly or indirectly, recruit, solicit or otherwise induce or attempt
to induce any employee of the Company to leave the employment of the Company,
nor hire any such employee at any enterprise with which the Executive is then
affiliated.

7.4    Enforceability of Provisions.  If any restriction set forth in this
Section 7 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable, it being understood and agreed that by the
execution of this Agreement, the parties hereto regard the restrictions herein
as reasonable and compatible with their respective rights.

7.5    Remedy for Breach.  The Executive hereby acknowledges that the provisions
of this Section 7 are reasonable and necessary for the protection of the Company
and





 

9

--------------------------------------------------------------------------------

 



its respective subsidiaries and affiliates.  In addition, the Executive further
acknowledges that the Company and its respective subsidiaries and affiliates
will be irrevocably damaged if such covenants are not specifically
enforced.  Accordingly, the Executive agrees that, in addition to any other
relief to which the Company may be entitled, the Company will be entitled to
seek and obtain injunctive relief (without the requirement of any bond) from a
court of competent jurisdiction for the purposes of restraining the Executive
from an actual or threatened breach of such covenants.  In addition, and without
limiting the Company’s other remedies, in the event of any breach by the
Executive of such covenants, the Company will have no obligation to pay any of
the amounts that remain payable by the Company in Sections 5 and 6 of this
Agreement.

8.    Executive’s Representations.  The Executive represents that he is not
precluded from performing this employment by reason of a pre-existing
contractual restriction or physical or mental disability.  Upon any breach or
inaccuracy of the foregoing, the terms and benefits of this Agreement shall be
null and void.  The Executive shall indemnify and hold harmless the Company from
and against any and all claims, liabilities, damages and reasonable costs of
defense and investigation arising out of any breach or inaccuracy in any of the
foregoing representations. 

9.    Other Provisions.

9.1    Withholdings.  The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

9.2    Notices.  Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally,
telecopied, or sent by certified, registered or express mail, postage prepaid,
to the parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, and shall be deemed given when so
delivered personally, telecopied or if mailed, two days after the date of
mailing, as follows:

﻿

 

(a)

if to the Company, to it at:

﻿

 

 

﻿

 

Monro, Inc.

200 Holleder Parkway

Rochester, New York 14615

Attention:  Chief Executive Officer

﻿

 

 

﻿

 

with a copy to:

﻿

 

 

﻿

 

Monro, Inc.

200 Holleder Parkway

Rochester, New York 14615

Attention: General Counsel

﻿

 

 

﻿

(b)

if to the Executive, to him at the address noted in the Company’s payroll
records.

﻿





 

10

--------------------------------------------------------------------------------

 



9.3    Entire Agreement.  This Agreement, together with the Bonus Plan and the
agreements evidencing the Equity Awards, contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof.  For
the avoidance of doubt, this Agreement supersedes and replaces the offer letter
between the Company and the Executive in its entirety.

9.4    Waivers and Amendments.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.  No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder. 

9.5    Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with and subject to, the laws of the State
of New York applicable to agreements made and to be performed entirely within
such state.  The courts of New York and the United States District Courts for
New York shall have jurisdiction over the parties with respect to any dispute or
controversy between them arising under or in connection with this Agreement.

9.6    Assignment.  This Agreement shall inure to the benefit of and shall be
binding upon the Company and its successors.  This Agreement is personal to the
Executive and shall not be assignable by Executive otherwise than by will or the
laws of descent and distribution.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. 

9.7    Headings.  The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

9.8    Severability.  If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

9.9    Section 280G.  In the event that the Executive becomes entitled to any
payments or benefits under this Agreement and any portion of such payments or
benefits, when combined with any other payments or benefits provided to
Executive (including, without limiting the generality of the foregoing, by
reason of the exercise or vesting of any stock options or the receipt or vesting
of any other equity awards), which in the absence of this Section 9.9





 

11

--------------------------------------------------------------------------------

 



would be subject to the tax (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the amount payable
to the Executive under this Agreement shall, either (A) be reduced to the
largest amount or greatest right such that none of the amounts payable to the
Executive under this Agreement and any other payments or benefits received or to
be received by Executive as a result of, or in connection with, an event
constituting a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company (within the
meaning of Section 280G(b)(2)(A) of the Code) or the termination of employment
shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code or (B) be made in full, with Executive bearing full
responsibility for any Excise Tax liability, whichever of (A) or (B) provides
the Executive with a larger net after-tax amount.  The Company shall cooperate
in good faith with the Executive in making such determination, including but not
limited to providing the Executive with an estimate of any parachute payments as
soon as reasonably practicable prior to an event constituting a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company (within the meaning of Section
280G(b)(2)(A) of the Code).  Any reduction pursuant to this Section 9.9 shall be
made in a manner compliant with Section 409A of the Code.  This Section 9.9
shall apply in lieu of any provision applicable to the Executive under any other
agreement or arrangement (including the Plan) with respect to Section 4999 of
the Code.  All determinations with respect to this Section 9.9 shall be made by
an independent nationally recognized certified public accounting firm reasonably
acceptable to the Executive at the Company’s sole expense.  The after tax amount
shall be calculated, as applicable, using the maximum marginal income tax rates
for each year in which the payment is payable to the Executive (based upon the
rates in effect for such year as set forth in the Code at the relevant time).  
 

9.10    Section 409A.  The compensation and benefits provided under this
Agreement are intended to qualify for an exemption from or to comply with the
requirements of Section 409A of the Code and the treasury regulations and other
official guidance issued thereunder (collectively, “Section 409A”), so as to
prevent the inclusion in gross income of any compensation or benefits accrued
hereunder in a taxable year prior to the taxable year or years in which such
amount would otherwise be actually distributed or made available to the
Executive, and this Agreement shall be administered and interpreted consistent
with such intention.  For purposes of Sections 4, 5 and 6 of this Agreement,
“removal,” “termination of the Executive’s employment” and words of similar
import mean a “separation from service” with the Company as defined by Section
409A.  The reimbursement of taxable expenses such as contemplated in Sections
3.5 and 3.7 to the Executive shall be made no later than the end of the year
following the year in which the expense was incurred, and the expenses
reimbursed in one year shall not affect the expenses eligible for reimbursement
in any other year.  Where the 60-day period for the Executive to execute and not
revoke a general release and waiver begins in one calendar year and ends in the
following calendar year, payment shall be made no sooner than the first day of
the following calendar year.





 

12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
date first above written.

﻿

﻿

Monro, Inc.

 

 

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

/s/ Brett T. Ponton

 

﻿

 

Brett T. Ponton,

 

﻿

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

﻿

 

/s/ Matthew E. Naylor 

 

﻿

 

Matthew E Naylor

 

﻿



 

13

--------------------------------------------------------------------------------